Lumpkin, P. J.
As was distinctly ruled in Harrison v. McClelland, 57 Ga. 531, “The maker of a promissory note is bound personally, though the word ‘administratrix’ be annexed to her signature”; and the same is true though that word be followed by the word “of” and the name of a deceased person. Civil Code, § 2998; Cleaveland v. Stewart, 3 Ga. 283; Aven v. Beckom, 11 Ga. 6; Lovelace v. Smith, 39 Ga. 132; McFarlin v. Stinson, 56 Ga. 398; Rawlings v. Robson, 70 Ga. 595; Crusselle v. Chastain, 76 Ga. 840.

Judgment reversed.


All the Justices concurring.

Complaint. Before Judge' Sheffield. Colquitt superior court. June term, 1899.
Humphreys & Edmondson and Pearsall & Shipp, for plaintiff.